--------------------------------------------------------------------------------

EXHIBIT 10.4
 
STOCKHOLDERS AGREEMENT
 
THIS STOCKHOLDERS AGREEMENT is made as of the 12th day of July, 2012, by and
among Tegal Corporation, a Delaware corporation (the "Company"), and the
stockholders of the Company listed on Schedule A hereto (the "Stockholders").
 
RECITALS
 
WHEREAS, concurrently with the execution of this Agreement, the Company is
acquiring CollabRx, Inc., a Delaware corporation ("CollabRx"), pursuant to an
Agreement and Plan of Merger, dated June 29, 2012 (the "Merger Agreement"), by
and among the Company, CLBR Acquisition Corp., CollabRx and CommerceNet, as
Stockholders' Representative;
 
WHEREAS, the transactions contemplated by the Merger Agreement are referred to
herein as the "Transactions";
 
WHEREAS, in connection with the Transactions, (a) the Company has agreed to
provide certain registration rights to the Stockholders with respect to the
shares of Common Stock received by the Stockholders in connection with the
Transactions (the "Shares") and (b) the Stockholders have agreed to certain
transfer restrictions with respect to the Shares for a period of two (2) years;
 
WHEREAS, this Agreement is a material inducement to the Company's entering into
the Merger Agreement, and the Company has relied upon this Agreement in
acquiring CollabRx.
 
NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
1.         Definitions. For purposes of this Agreement:
 
1.1.          "Affiliate" means, with respect to any specified Person, any other
Person who, directly or indirectly, controls, is controlled by, or is under
common control with such Person.
 
1.2.          "Change in Control" means (a) the acquisition of the Company by
another entity by means of any transaction or series of related transactions
(including, without limitation, any reorganization, merger or consolidation or
stock transfer, but excluding any such transaction effected primarily for the
purpose of changing the domicile of the Company), unless the Company's
stockholders of record immediately prior to such transaction or series of
related transactions hold, immediately after such transaction or series of
related transactions, at least 50% of the voting power of the surviving or
acquiring entity (provided that the sale by the Company of its securities for
the purposes of raising additional funds shall not constitute a Change of
Control hereunder); or (b) a sale of all or substantially all of the assets of
the Company.
 
 
1

--------------------------------------------------------------------------------

 
 
1.3.          "Common Stock" means shares of the Company's common stock, par
value $0.01 per share.
 
1.4.          "Damages" means any loss, damage, claim or liability (joint or
several) to which a party hereto may become subject under the Securities Act,
the Exchange Act, or other federal or state law, insofar as such loss, damage,
claim or liability (or any action in respect thereof) arises out of or is based
upon (i) any untrue statement or alleged untrue statement of a material fact
contained in any registration statement of the Company, including any
preliminary prospectus or final prospectus contained therein or any amendments
or supplements thereto; (ii) an omission or alleged omission to state therein a
material fact required to be stated therein, or necessary to make the statements
therein not misleading; or (iii) any violation or alleged violation by the
indemnifying party (or any of its agents or Affiliates) of the Securities Act,
the Exchange Act, any state securities law, or any rule or regulation
promulgated under the Securities Act, the Exchange Act, or any state securities
law.
 
1.5.          "Exchange Act" means the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.
 
1.6.          "Excluded Registration" means: (i) a registration relating to the
sale of securities to employees of the Company or a subsidiary pursuant to a
stock option, stock purchase or similar plan; (ii) a registration on any form
that does not include substantially the same information as would be required to
be included in a registration statement covering the resale of the Registrable
Securities; or (iii) a registration in which the only Common Stock being
registered is Common Stock issuable upon conversion of debt securities that are
also being registered.
 
1.7.          "Holder" means any holder of Registrable Securities who is a party
to this Agreement.
 
1.8.          "Immediate Family Member" means a child, stepchild, grandchild,
parent, stepparent, grandparent, spouse, sibling, mother-in-law, father-in-law,
son-in-law, daughter-in- law, brother-in-law, or sister-in-law, including
adoptive relationships, of a natural person referred to herein.
 
1.9.          "Initiating Holders" means, collectively, Holders who properly
initiate a registration request under this Agreement.
 
1.10.        "Person" means any individual, corporation, partnership, trust,
limited liability company, association or other entity.
 
1.11.        "Registrable Securities" means the Shares and any Common Stock
issued as a dividend or other distribution with respect to, or in exchange for
or in replacement of, the Shares, excluding in all cases, however, any
Registrable Securities (i) sold by a Stockholder or (ii) for which registration
rights have terminated pursuant to Section 2.9 of this Agreement.
 
1.12.        "SEC" means the Securities and Exchange Commission.
 
 
2

--------------------------------------------------------------------------------

 
 
1.13.        "SEC Rule 144" means Rule 144 promulgated by the SEC under the
Securities Act.
 
1.14.        "Securities Act" means the Securities Act of 1933, as amended, and
the rules and regulations promulgated thereunder.
 
1.15.        "Selling Expenses" means all underwriting discounts, selling
commissions, and stock transfer taxes applicable to the sale of Registrable
Securities, and fees and disbursements of counsel for any Holder, except for the
fees and disbursements of the Selling Holder Counsel borne and paid by the
Company as provided in Section 2.5.
 
1.16.        "Voting Shares" means and includes any securities of the Company
the holders of which are entitled to vote for members of the Board of Directors
of the Company (including, without limitation, all shares of Common Stock) now
owned or subsequently acquired by a Stockholder, however acquired, whether
through stock splits, stock dividends, reclassifications, recapitalizations,
similar events or otherwise.
 
2.         Registration Rights. The Company covenants and agrees as follows:
 
2.1.          Demand Registration.
 
(a)           Demand. If at any time after the twelve (12)-month anniversary of
the date of this Agreement, the Company receives a request from Holders of a
majority of the Registrable Securities then outstanding that the Company file a
registration statement with respect to the Registrable Securities then
outstanding, then the Company shall: (i) within ten (10) days after the date
such request is given, give notice thereof (the "Demand Notice") to all Holders
other than the Initiating Holders; and (ii) as soon as practicable, and in any
event within sixty (60) days after the date such request is given by the
Initiating Holders, file a registration statement under the Securities Act
covering the resale of all Registrable Securities held by the Initiating Holders
and any additional Registrable Securities requested to be included in such
registration by any other Holders, as specified by notice given by each such
Holder to the Company within twenty (20) days of the date the Demand Notice is
given, and in each case, subject to the limitations of Section 2.1(b) and
Section 2.1(c). Such registration statement shall permit the participating
Holders to offer and sell such Registrable Securities on a delayed or continuous
basis pursuant to Rule 415 under the Securities Act.
 
(b)           Notwithstanding the foregoing obligations, if the Company
furnishes to Holders requesting a registration pursuant to Section 2.1(a) a
certificate signed by the Company's chief executive officer stating that in the
good faith judgment of the Company's Board of Directors it would be materially
detrimental to the Company and its stockholders for such registration statement
to either become effective or remain effective for as long as such registration
statement otherwise would be required to remain effective, because such action
would: (i) materially interfere with a significant acquisition, corporate
reorganization, or other similar transaction involving the Company; (ii) require
premature disclosure of material information that the Company has a bona fide
business purpose for preserving as confidential; or (iii) render the Company
unable to comply with requirements under the Securities Act or Exchange Act,
then the Company shall have the right to defer taking action with respect to
such filing, and any time periods with respect to filing or effectiveness
thereof shall be tolled correspondingly, for a period of not more than ninety
(90) days after the request of the Initiating Holders is given; provided,
however, that the Company may not invoke this right more than twice in any
twelve (12) month period; provided further that the Company shall not register
any securities for its own account or that of any other stockholder during such
ninety (90) day period, other than an Excluded Registration.
 
 
3

--------------------------------------------------------------------------------

 
 
(c)           The Company shall not be obligated to effect, or to take any
action to effect, any registration pursuant to Section 2.1(a) during the period
that is thirty (30) days before the Company's good faith estimate of the date of
filing of, and ending on a date that is ninety (90) days after the effective
date of, a Company-initiated registration, provided that the Company is actively
employing in good faith commercially reasonable efforts to cause such
registration statement to become effective.
 
(d)           The offer and sale of the Registrable Securities pursuant to the
registration statement filed pursuant to this Section 2.1 shall not be
underwritten.
 
(e)           The Company shall not be obligated to effect more than one
registration under this Section 2.1.
 
2.2.          Company Registration.
 
(a)           If the Company proposes to register (including, for this purpose,
a registration effected by the Company for stockholders other than the Holders)
any Common Stock under the Securities Act in connection with the public offering
of such securities solely for cash (other than in an Excluded Registration), the
Company shall, at such time, promptly give each Holder notice of such
registration. Upon the request of each Holder given within twenty (20) days
after such notice is given by the Company, the Company shall, subject to the
provisions of Section 2.2(b), cause to be registered all of the Registrable
Securities that each such Holder has requested to be included in such
registration. The Company shall have the right to terminate or withdraw any
registration initiated by it under this Section 2.2(a) before the effective date
of such registration, whether or not any Holder has elected to include
Registrable Securities in such registration. The expenses (other than Selling
Expenses) of such withdrawn registration shall be borne by the Company in
accordance with Section 2.5.
 
(b)           In connection with any offering involving an underwriting of
shares of the Company's capital stock pursuant to Section 2.2(a), the Company
shall not be required to include any of the Holders' Registrable Securities in
such underwriting unless the Holders accept the terms of the underwriting as
agreed upon between the Company and its underwriters, and then only in such
quantity as the underwriters in their sole discretion determine will not
jeopardize the success of the offering by the Company. If the total number of
securities, including Registrable Securities, requested by stockholders to be
included in such offering exceeds the number of securities to be sold (other
than by the Company) that the underwriters in their reasonable discretion
determine is compatible with the success of the offering, then the Company shall
be required to include in the offering only that number of such securities,
including Registrable Securities, which the underwriters and the Company in
their sole discretion determine will not jeopardize the success of the offering.
If the underwriters determine that less than all of the Registrable Securities
requested to be registered can be included in such offering, then the
Registrable Securities that are included in such offering shall be allocated
among the selling Holders in proportion (as nearly as practicable to) the number
of Registrable Securities owned by each selling Holder or in such other
proportions as shall mutually be agreed to by all such selling Holders. To
facilitate the allocation of shares in accordance with the above provisions, the
Company or the underwriters may round the number of shares allocated to any
Holder to the nearest 100 shares. Notwithstanding the foregoing, in no event
shall the number of Registrable Securities included in the offering be reduced
unless all other securities (other than securities to be sold by the Company)
are first entirely excluded from the offering. For purposes of this Section
2.2(b) concerning apportionment, for any selling Holder that is a partnership,
limited liability company, or corporation, the partners, members, retired
partners, retired members, stockholders, and Affiliates of such Holder, or the
estates and Immediate Family Members of any such partners, retired partners,
members, and retired members and any trusts for the benefit of any of the
foregoing Persons, shall be deemed to be a single "selling Holder," and any pro
rata reduction with respect to such "selling Holder" shall be based upon the
aggregate number of Registrable Securities owned by all Persons included in such
"selling Holder," as defined in this sentence.
 
 
4

--------------------------------------------------------------------------------

 
 
2.3.          Obligations of the Company. Whenever required under Section 2 to
effect the registration of any Registrable Securities, the Company shall, as
expeditiously as reasonably possible:
 
(a)           prepare and file with the SEC a registration statement with
respect to such Registrable Securities and use its commercially reasonable
efforts to cause such registration statement to become effective and, upon the
request of the Holders of a majority of the Registrable Securities registered
thereunder, keep such registration statement effective until such date that is
the earlier of (i) the date as of which all participating Holders may sell all
of their Registrable Securities within a ninety (90) day period pursuant to Rule
144, (ii) the date when all of the Registrable Securities registered thereunder
shall have been sold or (iii) the date that is two years from the effective date
of such registration statement, at which time the Company shall be entitled to
withdraw the registration statement and the Stockholders shall have no further
right to offer or sell any of the Registrable Securities pursuant to such
registration statement (or any prospectus relating thereto);
 
(b)           prepare and file with the SEC such amendments and supplements to
such registration statement, and the prospectus used in connection with such
registration statement, as may be necessary to comply with the Securities Act in
order to enable the disposition of all securities covered by such registration
statement;
 
(c)           furnish to the selling Holders such numbers of copies of a
prospectus, including a preliminary prospectus, as required by the Securities
Act, and such other documents as the Holders may reasonably request in order to
facilitate their disposition of their Registrable Securities;
 
(d)           use its commercially reasonable efforts to register and qualify
the securities covered by such registration statement under such other
securities or blue-sky laws of such jurisdictions as shall be reasonably
requested by the selling Holders; provided, however, that the Company shall not
be required to qualify to do business or to file a general consent to service of
process in any such states or jurisdictions, unless the Company is already
subject to service in such jurisdiction and except as may be required by the
Securities Act;
 
 
5

--------------------------------------------------------------------------------

 
 
(e)           use its commercially reasonable efforts to cause all such
Registrable Securities covered by such registration statement to be listed on a
national securities exchange or trading system and each securities exchange and
trading system (if any) on which similar securities issued by the Company are
then listed;
 
(f)            provide a transfer agent and registrar for all Registrable
Securities registered pursuant to this Agreement and provide a CUSIP number for
all such Registrable Securities, in each case not later than the effective date
of such registration;
 
(g)           notify each selling Holder, promptly after the Company receives
notice thereof, of the time when such registration statement has been declared
effective or a supplement to any prospectus forming a part of such registration
statement has been filed;
 
(h)           notify each seller of Registrable Securities covered by such
registration statement at any time when a prospectus relating thereto is
required to be delivered under the Securities Act of the happening of any event
as a result of which the prospectus included in such registration statement, as
then in effect, includes an untrue statement of a material fact or omits to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading or incomplete in light of the circumstances
then existing, and following such notification promptly prepare and furnish to
such seller a reasonable number of copies of a supplement to or an amendment of
such prospectus as may be necessary so that, as thereafter delivered to the
purchasers of such shares, such prospectus shall not include an untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein not misleading or incomplete
in light of the circumstances then existing;
 
(i)            Otherwise use its commercially reasonable efforts to comply with
all applicable rules and regulations of the Commission, and make available to
its security holders, as soon as reasonably practicable, an earnings statement
covering the period of at least twelve months, but not more than eighteen
months, beginning with the first month after the effective date of the
Registration Statement, which earnings statement shall satisfy the provisions of
Section 11(a) of the Securities Act; and
 
(j)            after such registration statement becomes effective, notify each
selling Holder of any request by the SEC that the Company amend or supplement
such registration statement or prospectus.
 
2.4.          Furnish Information. It shall be a condition precedent to the
obligations of the Company to take any action pursuant to this Section 2 with
respect to the Registrable Securities of any selling Holder that such Holder
shall furnish to the Company such information regarding itself, the Registrable
Securities held by it, and the intended method of disposition of such securities
as is reasonably required to effect the registration of such Holder's
Registrable Securities.
 
 
6

--------------------------------------------------------------------------------

 
 
2.5.          Expenses of Registration. All expenses (other than Selling
Expenses) incurred in connection with registrations, filings or qualifications
pursuant to Section 2, including: all registration, filing and qualification
fees; printers' and accounting fees; fees and disbursements of counsel for the
Company; and the reasonable fees and disbursements, not to exceed $20,000, of
one counsel for the selling Holders ("Selling Holder Counsel"), shall be borne
and paid by the Company. All Selling Expenses relating to Registrable Securities
registered pursuant to Section 2 shall be borne and paid by the Holders pro rata
on the basis of the number of Registrable Securities registered on their behalf.
 
2.6.          Delay of Registration. No Holder shall have any right to obtain or
seek an injunction restraining or otherwise delaying any registration pursuant
to this Agreement as the result of any controversy that might arise with respect
to the interpretation or implementation of this Section 2.
 
2.7.          Indemnification. If any Registrable Securities are included in a
registration statement under this Section 2:
 
(a)           To the extent permitted by law, the Company will indemnify and
hold harmless each selling Holder, and the partners, members, officers,
directors, and stockholders of each such Holder; legal counsel and accountants
for each such Holder; any underwriter (as defined in the Securities Act) for
each such Holder; and each Person, if any, who controls such Holder or
underwriter within the meaning of the Securities Act or the Exchange Act,
against any Damages, and the Company will pay to each such Holder, underwriter,
controlling Person, or other aforementioned Person any legal or other expenses
reasonably incurred thereby in connection with investigating or defending any
claim or proceeding from which Damages may result, as such expenses are
incurred; provided, however, that the indemnity agreement contained in this
Section 2.7(a) shall not apply to amounts paid in settlement of any such claim
or proceeding if such settlement is effected without the consent of the Company,
which consent shall not be unreasonably withheld, nor shall the Company be
liable for any Damages to the extent that they arise out of or are based upon
actions or omissions made in reliance upon and in conformity with written
information furnished by or on behalf of any such Holder, underwriter,
controlling Person, or other aforementioned Person expressly for use in
connection with such registration.
 
(b)           To the extent permitted by law, each selling Holder, severally and
not jointly, will indemnify and hold harmless the Company, and each of its
directors, each of its officers who has signed the registration statement, each
Person (if any), who controls the Company within the meaning of the Securities
Act, legal counsel and accountants for the Company, any underwriter (as defined
in the Securities Act), any other Holder selling securities in such registration
statement, and any controlling Person of any such underwriter or other Holder,
against any Damages, in each case only to the extent that such Damages arise out
of or are based upon actions or omissions made in reliance upon and in
conformity with written information furnished by or on behalf of such selling
Holder expressly for use in connection with such registration; and each such
selling Holder will pay to the Company and each other aforementioned Person any
legal or other expenses reasonably incurred thereby in connection with
investigating or defending any claim or proceeding from which Damages may
result, as such expenses are incurred; provided, however, that the indemnity
agreement contained in this Section 2.7(b) shall not apply to amounts paid in
settlement of any such claim or proceeding if such settlement is effected
without the consent of the Holder, which consent shall not be unreasonably
withheld; and provided further that in no event shall the aggregate amounts
payable by any Holder by way of indemnity or contribution under Sections 2.7(b)
and 2.7(d) exceed the proceeds from the offering received by such Holder (net of
any Selling Expenses paid by such Holder), except in the case of fraud or
willful misconduct by such Holder.
 
 
7

--------------------------------------------------------------------------------

 
 
(c)           Promptly after receipt by an indemnified party under this Section
2.7 of notice of the commencement of any action (including any governmental
action) for which a party may be entitled to indemnification hereunder, such
indemnified party will, if a claim in respect thereof is to be made against any
indemnifying party under this Section 2.7, give the indemnifying party notice of
the commencement thereof. The indemnifying party shall have the right to
participate in such action and, to the extent the indemnifying party so desires,
participate jointly with any other indemnifying party to which notice has been
given, and to assume the defense thereof with counsel mutually satisfactory to
the parties; provided, however, that an indemnified party (together with all
other indemnified parties that may be represented without conflict by one
counsel) shall have the right to retain one separate counsel, with the fees and
expenses to be paid by the indemnifying party, if representation of such
indemnified party by the counsel retained by the indemnifying party would be
inappropriate due to actual or potential differing interests between such
indemnified party and any other party represented by such counsel in such
action. The failure to give notice to the indemnifying party within a reasonable
time of the commencement of any such action shall relieve such indemnifying
party of any liability to the indemnified party under this Section2.7, to the
extent that such failure materially prejudices the indemnifying party's ability
to defend such action. The failure to give notice to the indemnifying party will
not relieve it of any liability that it may have to any indemnified party
otherwise than under this Section2.7.
 
(d)          To provide for just and equitable contribution to joint liability
under the Securities Act in any case in which either (i) any party otherwise
entitled to indemnification hereunder makes a claim for indemnification pursuant
to this Section 2.72.7 but it is judicially determined (by the entry of a final
judgment or decree by a court of competent jurisdiction and the expiration of
time to appeal or the denial of the last right of appeal) that such
indemnification may not be enforced in such case, notwithstanding the fact that
this Section 2.72.7 provides for indemnification in such case, or (ii)
contribution under the Securities Act may be required on the part of any party
hereto for which indemnification is provided under this Section 2.72.7, then,
and in each such case such parties will contribute to the aggregate losses,
claims, damages, liabilities, or expenses to which they may be subject (after
contribution from others) in such proportion as is appropriate to reflect the
relative fault of each of the indemnifying party and the indemnified party in
connection with the statements, omissions, or other actions that resulted in
such loss, claim, damage, liability, or expense, as well as to reflect any other
relevant equitable considerations. The relative fault of the indemnifying party
and of the indemnified party shall be determined by reference to, among other
things, whether the untrue or allegedly untrue statement of a material fact, or
the omission or alleged omission of a material fact, relates to information
supplied by the indemnifying party or by the indemnified party and the parties'
relative intent, knowledge, access to information, and opportunity to correct or
prevent such statement or omission; provided, however, that in any such case,
(x) no Holder will be required to contribute any amount in excess of the public
offering price of all such Registrable Securities offered and sold by such
Holder pursuant to such registration statement, and (y) no Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) will be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation; and provided further that in no
event shall a Holder's liability pursuant to this Section 2.7(d), when combined
with the amounts paid or payable by such Holder pursuant to Section 2.7(b),
exceed the proceeds from the offering received by such Holder (net of any
Selling Expenses paid by such Holder), except in the case of willful misconduct
or fraud by such Holder.
 
 
8

--------------------------------------------------------------------------------

 
 
(e)           The obligations of the Company and Holders under this Section 2.7
shall survive the completion of any offering of Registrable Securities in a
registration under this Section 2, and otherwise shall survive the termination
of this Agreement.
 
2.8.          Reports Under Exchange Act. With a view to making available to the
Holders the benefits of SEC Rule 144 and any other rule or regulation of the SEC
that may at any time permit a Holder to sell securities of the Company to the
public without registration:
 
(a)           make and keep available adequate current public information, as
those terms are understood and defined in SEC Rule 144;
 
(b)           use commercially reasonable efforts to file with the SEC in a
timely manner all reports and other documents required of the Company under the
Securities Act and the Exchange Act (at any time after the Company has become
subject to such reporting requirements); and
 
(c)           furnish to any Holder, so long as the Holder owns any Registrable
Securities, forthwith upon request (i) to the extent accurate, a written
statement by the Company that it has complied with the reporting requirements of
SEC Rule 144, the Securities Act, and the Exchange Act and (ii) such other
information as may be reasonably requested in availing any Holder of any rule or
regulation of the SEC that permits the selling of any such securities without
registration.
 
2.9.          Termination of Registration Rights. The right of any Holder to
request registration pursuant to Section 2.1 shall terminate upon the earliest
to occur of:
 
(a)           the liquidation, dissolution or winding-up of the Company;
 
(b)           such time as Rule 144 or another similar exemption under the
Securities Act is available for the sale of all of such Holder's shares without
limitation during a three-month period without registration; and
 
(c)           the fifth anniversary of the date of this Agreement.
 
3.         Restrictions on Transfer.
 
3.1.          The Registrable Securities shall not be sold, pledged or otherwise
transferred, and the Company shall not recognize and shall issue stop-transfer
instructions to its transfer agent with respect to any such sale, pledge or
transfer, except upon the conditions specified in this Agreement, which
conditions are intended, among other things, to ensure compliance with the
provisions of the Securities Act. A transferring Holder will cause any proposed
purchaser, pledgee or transferee of the Registrable Securities held by such
Holder to agree to take and hold such securities subject to the provisions and
upon the conditions specified in this Agreement.
 
 
9

--------------------------------------------------------------------------------

 
 
3.2.          Each Holder hereby agrees that such Holder will not, without the
prior written consent of the Company, during the period commencing on the date
of this Agreement and ending on the two (2) year anniversary of the date of this
Agreement (i) lend, offer, pledge, sell, contract to sell, sell any option or
contract to purchase, purchase any option or contract to sell, grant any option,
right or warrant to purchase, or otherwise transfer or dispose of, directly or
indirectly, any Registrable Securities or (ii) enter into any swap or other
arrangement that transfers to another Person, in whole or in part, any of the
economic consequences of ownership of any Registrable Securities, whether any
such transaction described in clause (i) or (ii) above is to be settled by
delivery of Common Stock or other securities, in cash, or otherwise. The
foregoing provisions of this Section 3.2 shall not apply to the transfer of any
shares to (x) any trust for the direct or indirect benefit of the Holder or the
immediate family of the Holder, (y) a parent, subsidiary or other affiliate of a
Holder that is a corporation, limited liability company or partnership or (z)
any partners, members or other equity owners, retired partners, retired members
or other equity owners of a Holder; provided that any such transferee agrees to
be bound in writing by the restrictions set forth herein, and provided further
that any such transfer shall not involve a disposition for value.
 
3.3.          The holder of each certificate representing Restricted Securities,
by acceptance thereof, agrees to comply in all respects with the provisions of
this Section 3. Before any proposed sale, pledge, or transfer of any Restricted
Securities, unless there is in effect a registration statement under the
Securities Act covering the proposed transaction, the Holder thereof shall give
notice to the Company of such Holder's intention to effect such sale, pledge, or
transfer. Each such notice shall describe the manner and circumstances of the
proposed sale, pledge, or transfer in sufficient detail and, if reasonably
requested by the Company, shall be accompanied at such Holder's expense by
either: (i) a written opinion of legal counsel who shall, and whose legal
opinion shall, be reasonably satisfactory to the Company, addressed to the
Company, to the effect that the proposed transaction may be effected without
registration under the Securities Act; (ii) a "no action" letter from the SEC to
the effect that the proposed sale, pledge, or transfer of such Restricted
Securities without registration will not result in a recommendation by the staff
of the SEC that action be taken with respect thereto; or (iii) any other
evidence reasonably satisfactory to counsel to the Company to the effect that
the proposed sale, pledge or transfer of the Restricted Securities may be
effected without registration under the Securities Act, whereupon the Holder of
such Restricted Securities shall be entitled to sell, pledge or transfer such
Restricted Securities in accordance with the terms of the notice given by the
Holder to the Company and subject to the other provisions of this Agreement
(including, without limitation, Section 3.2). The Company will not require such
a legal opinion or "no action" letter (x) in any transaction in compliance with
SEC Rule 144 or (y) in any transaction in which such Holder distributes
Restricted Securities to an Affiliate of such Holder for no consideration,
provided that each transferee agrees in writing to be subject to the terms of
this Section 3. Each certificate or instrument evidencing the Restricted
Securities transferred as above provided shall bear, except if such transfer is
made pursuant to SEC Rule 144, the appropriate restrictive legend set forth in
Section 3.4.
 
 
10

--------------------------------------------------------------------------------

 
 
3.4.          Each certificate or instrument representing the Registrable
Securities shall be stamped or otherwise imprinted with a legend substantially
in the following form:
 
THE SECURITIES REPRESENTED HEREBY HAVE BEEN ACQUIRED FOR INVESTMENT AND HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933. SUCH SHARES MAY NOT BE SOLD,
PLEDGED OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR A VALID EXEMPTION
FROM THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF SAID ACT.
 
THE SECURITIES REPRESENTED HEREBY MAY BE TRANSFERRED ONLY IN ACCORDANCE WITH THE
TERMS OF A STOCKHOLDERS AGREEMENT BETWEEN THE COMPANY AND THE STOCKHOLDER, A
COPY OF WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY.
 
The Holders consent to the Company making a notation in its records and giving
instructions to any transfer agent of the Restricted Securities in order to
implement the restrictions on transfer set forth in this Section 3.4.
 
3.5.          Termination. This Section 3 shall terminate upon a Change in
Control of the Company.
 
4.         Voting Provisions Regarding Board of Directors.
 
4.1           Size of the Board. Each Stockholder agrees to vote, or cause to be
voted, all Voting Shares owned by such Stockholder, or over which such
Stockholder has voting control, from time to time and at all times, in whatever
manner as shall be necessary to ensure that the size of the Board shall be set
and remain at six (6) directors.
 
4.2           Board Composition. Each Stockholder agrees to vote, or cause to be
voted, all Voting Shares owned by such Stockholder, or over which such
Stockholder has voting control, from time to time and at all times, in whatever
manner as shall be necessary to ensure that at each annual or special meeting of
stockholders at which an election of directors is held or pursuant to any
written consent of the stockholders, the nominees to the Board of Directors of
the Company proposed by the Board of Directors of the Company be elected to the
Board of Directors of the Company.
 
4.3           Irrevocable Proxy and Power of Attorney. Each Stockholder hereby
constitutes and appoints as the proxies of such Stockholder and hereby grants a
power of attorney to the Chief Executive Officer of the Company and the Chief
Financial Officer of the Company, and each of them, with full power of
substitution, with respect to the matters set forth herein (including without
limitation, election of persons as members of the Board in accordance with
Section 4.2), and hereby authorizes each of them to represent and to vote, if
and only if such Stockholder fails to vote or attempts to vote (whether by
proxy, in person or by written consent), in a manner which is inconsistent with
the terms of this Agreement, all of such Stockholder's Voting Shares in favor of
the election of persons as members of the Board of Directors of the Company
determined pursuant to and in accordance with the terms and provisions of this
Section 4. Each of the proxy and power of attorney granted pursuant to the
immediately preceding sentence is given in consideration of the agreements and
covenants of the Company and the parties in connection with the transactions
contemplated by this Agreement and the Merger Agreement and, as such, each is
coupled with an interest and shall be irrevocable unless and until this Section
4 or this Agreement terminates. Each party hereto hereby revokes any and all
previous proxies or powers of attorney with respect to the Voting Shares and
shall not hereafter, unless and until this Section 4 or this Agreement
terminates, purport to grant any other proxy or power of attorney with respect
to any of the Voting Shares, deposit any of the Voting Shares into a voting
trust or enter into any agreement (other than this Agreement), arrangement or
understanding with any person, directly or indirectly, to vote, grant any proxy
or give instructions with respect to the voting of any of the Voting Shares, in
each case, with respect to any of the matters set forth herein.
 
 
11

--------------------------------------------------------------------------------

 
 
4.4           Termination. This Section 4 shall terminate on the earlier to
occur of (i) the two (2) year anniversary of the date of this Agreement, or (ii)
a Change in Control of the Company.
 
5.         Standstill Agreement. Each Stockholder agrees that, for the period
beginning on the date of this Agreement and ending at the close of business on
the two (2) year anniversary of the date of this Agreement, unless such
Stockholder shall have been specifically invited in writing by the Board of
Directors of the Company (or an independent committee thereof), neither such
Stockholder nor any of its Affiliates will in any manner, directly or
indirectly, (a) effect or seek, offer or propose (whether publicly or otherwise)
to effect, or cause or participate in or in any way assist any other person to
effect, offer or propose (whether publicly or otherwise) to effect or
participate in: (i) any acquisition of any securities (or beneficial ownership
thereof) or assets of the Company; (ii) any tender or exchange offer, merger,
consolidation or other business combination involving the Company; (iii) any
recapitalization, restructuring, liquidation, dissolution or other extraordinary
transaction with respect to the Company or any material portion of the Company's
business; or (iv) any "solicitation" of "proxies" (as such terms are used in the
proxy rules of the SEC) or consents to vote any voting securities of the
Company; (b) form, join or in any way participate in a "group" (as defined under
the Exchange Act) with respect to the securities of the Company; (c) otherwise
act, alone or in concert with others, to seek to control or influence the
management, Board of Directors (or any committee thereof) or policies of the
Company or propose any matter for submission to a vote of stockholders of the
Company; (d) take any action which to the knowledge of such Stockholder requires
the Company to make a public announcement regarding any of the types of matters
set forth in (a) above; or (e) enter into any discussions or arrangements with
any third party with respect to any of the foregoing or advise, assist,
encourage, finance or seek to persuade others to take any action with respect to
the foregoing. Such Stockholder also agrees during such period not to request
the Company (or its directors, officers, employees or agents), directly or
indirectly, to amend or waive any provision of this Section 5 (including this
sentence), provided however, that this Section 5 shall terminate upon a Change
in Control of the Company.
 
 
12

--------------------------------------------------------------------------------

 
 
6.         Miscellaneous.
 
6.1           Successors and Assigns. The rights under this Agreement may be
assigned (but only with all related obligations) by a Holder to a transferee of
Registrable Securities with the written consent of the Company. The terms and
conditions of this Agreement inure to the benefit of and are binding upon the
respective successors and permitted assignees of the parties. Nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors and permitted assignees any
rights, remedies, obligations or liabilities under or by reason of this
Agreement, except as expressly provided herein.
 
6.2           Governing Law. This Agreement shall be governed by the internal
law of the State of Delaware.
 
6.3           Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Counterparts may be
delivered via facsimile, electronic mail (including pdf) or other transmission
method and any counterpart so delivered shall be deemed to have been duly and
validly delivered and be valid and effective for all purposes.
 
6.4           Titles and Subtitles. The titles and subtitles used in this
Agreement are for convenience only and are not to be considered in construing or
interpreting this Agreement.
 
6.5           Notices. All notices and other communications given or made
pursuant to this Agreement shall be in writing and shall be deemed effectively
given upon the earlier of actual receipt or: (i) personal delivery to the party
to be notified; (ii) when sent, if sent by electronic mail or facsimile during
the recipient's normal business hours, and if not sent during normal business
hours, then on the recipient's next business day; (iii) five (5) days after
having been sent by registered or certified mail, return receipt requested,
postage prepaid; or (iv) one (1) business day after the business day of deposit
with a nationally recognized overnight courier, freight prepaid, specifying
next-day delivery, with written verification of receipt. All communications
shall be sent to the respective parties at their addresses as set forth on
Schedule A hereto, or to the principal office of the Company and to the
attention of the Chief Executive Officer, in the case of the Company, or to such
email address, facsimile number, or address as subsequently modified by written
notice given in accordance with this Section 0. If notice is given to the
Company, a copy shall also be sent to Goodwin Procter LLP, 135 Commonwealth
Drive, Menlo Park, CA 94025, Attention: William Davisson.
 
6.6           Amendments and Waivers. Any term of this Agreement may be amended
and the observance of any term of this Agreement may be waived (either generally
or in a particular instance, and either retroactively or prospectively) only
with the written consent of the Company and the holders of a majority of the
Registrable Securities then outstanding; provided, however, that any provision
hereof may be waived by any waiving party on such party's own behalf, without
the consent of any other party. Notwithstanding the foregoing, this Agreement
may not be amended or terminated and the observance of any term hereof may not
be waived with respect to any Stockholder without the written consent of such
Stockholder, unless such amendment, termination or waiver applies to all
Stockholders in the same fashion. Any amendment, termination, or waiver effected
in accordance with this Section 0 shall be binding on all parties hereto,
regardless of whether any such party has consented thereto. No waivers of or
exceptions to any term, condition or provision of this Agreement, in any one or
more instances, shall be deemed to be or construed as a further or continuing
waiver of any such term, condition or provision.
 
 
13

--------------------------------------------------------------------------------

 
 
6.7           Severability. In case any one or more of the provisions contained
in this Agreement is for any reason held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement, and such invalid, illegal or
unenforceable provision shall be reformed and construed so that it will be
valid, legal and enforceable to the maximum extent permitted by law.
 
6.8           Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement among the parties with respect to the subject matter
hereof, and any other written or oral agreement relating to the subject matter
hereof existing between the parties is expressly canceled.
 
6.9           Dispute Resolution. The parties (a) hereby irrevocably and
unconditionally submit to the jurisdiction of the state courts of Delaware and
to the jurisdiction of the United States District Court for the District of
Delaware for the purpose of any suit, action or other proceeding arising out of
or based upon this Agreement, (b) agree not to commence any suit, action or
other proceeding arising out of or based upon this Agreement except in the state
courts of Delaware or the United States District Court for the District of
Delaware and (c) hereby waive, and agree not to assert, by way of motion, as a
defense, or otherwise, in any such suit, action or proceeding, any claim that it
is not subject personally to the jurisdiction of the above- named courts, that
its property is exempt or immune from attachment or execution, that the suit,
action or proceeding is brought in an inconvenient forum, that the venue of the
suit, action or proceeding is improper or that this Agreement or the subject
matter hereof may not be enforced in or by such court.
 
WAIVER OF JURY TRIAL: EACH PARTY HEREBY WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR THE
SUBJECT MATTER HEREOF. THE SCOPE OF THIS WAIVER IS INTENDED TO BE
ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT
RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING, WITHOUT LIMITATION,
CONTRACT CLAIMS, TORT CLAIMS (INCLUDING NEGLIGENCE), BREACH OF DUTY CLAIMS, AND
ALL OTHER COMMON LAW AND STATUTORY CLAIMS. THIS SECTION HAS BEEN FULLY DISCUSSED
BY EACH OF THE PARTIES HERETO AND THESE PROVISIONS WILL NOT BE SUBJECT TO ANY
EXCEPTIONS. EACH PARTY HERETO HEREBY FURTHER WARRANTS AND REPRESENTS THAT SUCH
PARTY HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT SUCH PARTY
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL
 
6.10         Delays or Omissions. No delay or omission to exercise any right,
power or remedy accruing to any party under this Agreement, upon any breach or
default of any other party under this Agreement, shall impair any such right,
power or remedy of such nonbreaching or nondefaulting party, nor shall it be
construed to be a waiver of or acquiescence to any such breach or default, or to
any similar breach or default thereafter occurring, nor shall any waiver of any
single breach or default be deemed a waiver of any other breach or default
theretofore or thereafter occurring. All remedies, whether under this Agreement
or by law or otherwise afforded to any party, shall be cumulative and not
alternative.
 
[Remainder of Page Intentionally Left Blank]
 
 
14

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Stockholders Agreement as of
the date first written above.



   
TEGAL CORPORATION
      By:   /s/ Thomas R.Mika Name:  
Thomas R.Mika
Title:  
President and Chief Executive Officer

 
SIGNATURE PAGE TO STOCKHOLDERS AGREEMENT
 
 
 

--------------------------------------------------------------------------------

 



   
STOCKHOLDER:
         
CN VENTURES, LLC
      By:   /s/ ALLAN M SCHIFFMAN Name:  
ALLAN M SCHIFFMAN
Title:  
PRESIDENT

 
SIGNATURE PAGE TO STOCKHOLDERS AGREEMENT
 
 
 

--------------------------------------------------------------------------------

 



   
STOCKHOLDER:
         
COLLABORATIVE SEED AND GROWTH PARTNERS LLC
     
By:
 
/s/ Walter a. Winshall
Name:
 
WALTER A. WINSHALL
Title:
 
MEMBER / MANAGER

 
SIGNATURE PAGE TO STOCKHOLDERS AGREEMENT
 
 
 

--------------------------------------------------------------------------------

 



   
STOCKHOLDER:
         
COMMERCENET
     
By:
  /s/ ALLAN M SCHIFFMAN
Name:
 
ALLAN M SCHIFFMAN
Title:
 
PRESIDENT

 
SIGNATURE PAGE TO STOCKHOLDERS AGREEMENT
 
 
 

--------------------------------------------------------------------------------

 



   
STOCKHOLDER:
     
By:
 
Deming 2002 Family Partnership No. 3, LP
Name:
  Catherine D. Pierson
Title:
 
Pres. Deming Corp.

 
SIGNATURE PAGE TO STOCKHOLDERS AGREEMENT
 
 
 

--------------------------------------------------------------------------------

 
 

   
STOCKHOLDER:
     
By:
 
/s/ NEIL HUNT
Name:
 
NEIL HUNT
Title:
   

 
SIGNATURE PAGE TO STOCKHOLDERS AGREEMENT
 
 
 

--------------------------------------------------------------------------------

 
 

   
STOCKHOLDER:
          JAY AND ARLENE TENENBAUM LIVING UAD        
By:
/s/ JAY TENENBAUM        
By:
/s/ ARLENE TENENBAUM

 
SIGNATURE PAGE TO STOCKHOLDERS AGREEMENT
 
 
 

--------------------------------------------------------------------------------

 



   
STOCKHOLDER:
     
By:
   /s/ Gerard Sarnat
Name:
 
Gerard Sarnat
Title:
  SARNAT DESCENDENT TRUST

 
SIGNATURE PAGE TO STOCKHOLDERS AGREEMENT
 
 
 

--------------------------------------------------------------------------------

 
 

   
STOCKHOLDER:
     
By:
  /s/ Charles L. Cooney
Name:
 
Charles L. Cooney
Title:
   

 
SIGNATURE PAGE TO STOCKHOLDERS AGREEMENT
 
 
 

--------------------------------------------------------------------------------

 
 

   
STOCKHOLDER:
     
By:
  /s/ Joshua Rassen
Name:
 
Joshua Rassen
Title:
  North Castle Investors Inc.

 
SIGNATURE PAGE TO STOCKHOLDERS AGREEMENT
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE A
 
Stockholders
 
 
CN Ventures, LLC
 
Collaborative Seed and Growth Partners, LLC
 
CommerceNet
 
The Deming 2002 Family Partnership No. 3, LP
 
Neil Hunt
 
Jay and Arlene Tenenbaum Living UAD
 
Sarnat Descendent Trust
 
Charles L. Cooney
 
North Castle Investors Inc.
 
 

--------------------------------------------------------------------------------